DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-11, 16-21 are drawn to a method for predicting antibiotic resistance for microorganisms, which is within the four statutory categories (i.e. process). Claims 12-13 are drawn to a computer program product for predicting antibiotic resistance for microorganisms, which is within the four statutory categories (i.e. manufacture). Claims 14-15 are drawn to a system for predicting antibiotic resistance for microorganisms, which is within the four statutory categories (i.e. apparatus).   
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 14 (and substantially similar with independent claim 1, 12, 16) recites: 
A system comprising one or more computer processor circuits configured and arranged to: 
provide an initial matrix comprising rows corresponding to microorganisms and columns corresponding to metadata associated with one or more of the microorganisms, the metadata including antibiogram data, wherein an element of the initial matrix linking a microorganism to an antibiotic drug has a numerical value indicating no antibiogram data exist for the microorganism with respect to the antibiotic drug; 
factor the initial matrix using a matrix factorization algorithm, thereby forming a first factor matrix and a second factor matrix; and 
multiply the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix, wherein an element of the reconstruction matrix linking the microorganism to the antibiotic drug has a numerical value indicating the microorganism is resistant or susceptible to the antibiotic drug.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover mathematical relationships, but for the recitation of generic computer components. For example, but for the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, the limitations are directed at mathematical relationships to predicting antibiotic resistance for microorganisms. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11, 13, 15, and 17-21 reciting particular aspects of predicting antibiotic resistance for microorganisms, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 14 (and substantially similar with independent claim 1, 12, 16) recites: 
A system comprising one or more computer processor circuits configured and arranged to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
provide an initial matrix comprising rows corresponding to microorganisms and columns corresponding to metadata associated with one or more of the microorganisms, the metadata including antibiogram data, wherein an element of the initial matrix linking a microorganism to an antibiotic drug has a numerical value indicating no antibiogram data exist for the microorganism with respect to the antibiotic drug; 
factor the initial matrix using a matrix factorization algorithm, thereby forming a first factor matrix and a second factor matrix; and 
multiply the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix, wherein an element of the reconstruction matrix linking the microorganism to the antibiotic drug has a numerical value indicating the microorganism is resistant or susceptible to the antibiotic drug
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0009], [0084], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure for predicting antibiotic resistance for microorganisms, see MPEP 2106.05(h)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11, 13, 15, and 17-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-11, 13, 15, and 17-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processors with memory and barcodes to obtain medical data thereon, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0009], [0084]; see also Yang et al. (August 13, 2014 “Drug—Disease Association and Drug-Repositioning Predictions in Complex Diseases Using Causal Inference—Probabilistic Matrix Factorization”) in view of Thompson (US 2013/0159221) in view of Minnesota Department of Health (January 2015 “About Antibiograms”)); the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14, 16-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (August 13, 2014 “Drug—Disease Association and Drug-Repositioning Predictions in Complex Diseases Using Causal Inference—Probabilistic Matrix Factorization”) in view of Thompson (US 2013/0159221) in view of Minnesota Department of Health (January 2015 “About Antibiograms”).
Regarding claim 1, Yang discloses a method, comprising: 
providing an initial matrix comprising rows corresponding to microorganisms and columns corresponding to metadata associated with one or more of the microorganisms, the metadata including data, (Yang Pg. 2564 Sec. 2.3 discloses looking at the interaction of chemicals and diseases and converted into matrix RNxM for N chemicals and M diseases {N chemicals is construed as the columns of metadata related to the data and the M diseases is construed as the rows of microorganisms})
wherein an element of the initial matrix linking a microorganism to an antibiotic drug has a numerical value indicating no data exist for the microorganism with respect to the antibiotic drug; (Yang Pg. 2564 Sec. 2.3 discloses using probabilistic matrix factorization (PMF) for collaborative filtering and it does not require complete information on the drug-target interactions {construed as no data existing for the microorganism and the antibiotic drug})
factoring the initial matrix using a matrix factorization algorithm, thereby forming a first factor matrix and a second factor matrix; and (Yang Pg. 2564 Sec. 2.3 discloses using probabilistic matrix factorization (PMF) for collaborative filtering where two latent matrixes UNxD and VDxM are trained {construed as forming first and second factor matrix})
wherein an element of the reconstruction matrix linking the microorganism to the antibiotic drug has a numerical value indicating the microorganism is resistant or susceptible to 
Yang does not appear to explicitly disclose multiplying the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix; antibiogram data. However, Thompson teaches it is old and well-known in the art of data processing techniques to be:
multiplying the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix, (Thompson [0044] teaches applying a non-negative matrix factorization algorithm to said first mathematical matrix, wherein multiplication of said second mathematical matrix and said third mathematical matrix produces said first mathematical matrix (Step 125) [0050] teaches the input matrix is then fed into a non-negative matrix factorization (NMF) algorithm. The NMF algorithm generates feature and weight information in the form of two new matrices (second and third matrices) which can be combined to recreate the original matrix using simple matrix multiplication)
“The non-negative matrix factorization algorithm may also be known as a self modeling curve resolution and positive matrix factorization. There are several ways in which the features and weights matrices may be found, e.g., the multiplicative update method.” See Thompson [0053].
Therefore, it would have been obvious to one of ordinary skill in the art of data processing techniques, before the effective filing date of the claimed invention, to modify the Yang to incorporate multiplying the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix as taught by Yang. Creating the reconstruction matrix allows for a self-modeling curve of the data provided in the original matrix, thereby removing any noise and focusing on the best data for the predictions. 
Yang-Thompson does not appear to teach using antibiogram data. However, Minnesota Department of Health (MDH) teaches it is old and well-known in the art of healthcare data processing to have:
antibiogram data (MDH Examples show antibiograms with susceptibility percentages for organisms to certain drugs) 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Yang-Thompson, as modified above, to incorporate using antibiogram data as taught by MDH. Having the data of Yang-Thompson’s initial matrix to include antibiogram data would allow for the investigation into each drug and would incorporate useful data on susceptibility. 
Regarding claim 2, Yang-Thompson-MDH teaches the method of claim 1, and Yang further discloses wherein said factoring the initial matrix is performed using k number of latent factors, wherein k is a positive whole number greater than 1. (Yang Pg. 2564 Sec. 2.3 discloses the latent variable matrixes are expressed by dimension D {construed as the latent factor k}; Pg. 2566 Sec. 3.3 discloses the PMF model construction and using data sets of many drug-disease interactions therefore it is construed that latent factor would need to be greater than 1 to accommodate all of the data points). 
Regarding claim 3, Yang-Thompson-MDH teaches the method of claim 2, and Yang further discloses wherein k is a positive whole number between 1 and 1,000,000. (Yang Pg. 2564 Sec. 2.3 discloses the latent variable matrixes are expressed by dimension D {construed as the latent factor k}; Pg. 2566 Sec. 3.3 discloses the PMF model construction and using data sets of many drug-disease interactions therefore it is construed that latent factor would need to be greater than 1 to accommodate all of the data points and the data does not indicate it would be over 1,000,000 therefore the latent factor would be between the two numbers).
Regarding claim 4, Yang-Thompson-MDH teaches the method of claim 2, and Yang further discloses wherein the initial matrix has m rows and n columns, m and n being positive integers greater than 1, the first factor matrix has m rows and k columns, and the second factor matrix has k rows and n columns. (Yang Pg. 2564 Sec. 2.3 discloses looking at the interaction of chemicals and diseases and converted into matrix RNxM for N chemicals and M diseases; Pg. 2564 Sec. 2.3 discloses using probabilistic matrix factorization (PMF) for collaborative filtering where two latent matrixes UNxD and VDxM).
Regarding claim 6, Yang-Thompson-MDH teaches the method of claim 1, and Yang further discloses wherein each entry of the first factor matrix and the second factor matrix is zero or a positive 
Regarding claim 7, Yang-Thompson-MDH teaches the method of claim 1, and Yang further discloses wherein at least one column of the initial matrix is assigned a taxonomic level. (Yang pg. 2565 Table 1 shows the columns have disease taxonomies). 
Regarding claim 8, Yang-Thompson-MDH teaches the method of claim 1, and MDH further teaches wherein each unique antibiotic drug of the metadata is assigned a different column of the initial matrix (MDH Examples show each of the different drugs receiving their own different column). The combination of references was already discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 9, Yang-Thompson-MDH teaches the method of claim 1, and MDH further teaches wherein at least one column of the initial matrix is assigned to an antibiotic drug used in an antibiogram. (MDH Examples show each of the different drugs receiving their own different column). The combination of references was already discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 10, Yang-Thompson-MDH teaches the method of claim 1, and MDH further teaches wherein each of the microorganisms of the initial matrix is a member of the group consisting of bacteria, fungi, viruses, protozoans, and parasites. (MDH show the organisms can be a member such as E. coli which is a bacteria). The combination of references was already discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 12, 
Regarding claim 13, Yang-Thompson-MDH teaches the computer product of claim 12, wherein the computer program product identifies differences between entries of the reconstruction matrix and corresponding entries of the initial matrix and provides a report of the identified differences to a user.
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Thompson teaches a system comprising one or more computer processor circuits configured and arranged to: (Thompson [0073] The means of the embodiments disclosed in the present specification can be substituted with machines, apparatuses, and devices described or listed in this specification or equivalents thereof. As a non-limiting example, the means of the embodiments may be substituted with a computing device, a computer-readable code, a computer-executable code, or any combination thereof).
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claims 1 and 13, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claims 1 and 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, Yang-Thompson-MDH teaches the method of claim 16, and Yang further discloses wherein: if an entry value of a cell in the input adjacency matrix is 0 and an entry value of a corresponding cell in the reconstructed adjacency matrix is greater than 0, the entry value of the corresponding cell in the reconstructed adjacency matrix is interpreted as a prediction score associating a respective biosample (row index) with a metadata instance (column index). (Yang Pg. 2568 Sec. 4.1 discloses using PMF to predict associations in the data; Pg. 2568 Sec. 4.5 discloses that the PMF model is used to reduce noise or errors in the data; Pg. 2564 Sec. 2.3 discloses matrix entries being 1 or zero depending on the associations status).
Regarding claim 20, Yang-Thompson-MDH teaches the method of claim 16, and MDH further teaches wherein the samples are bacterial isolates. (MDH Col. 1 Para. 2 teaches the samples are isolates and as the example shows they are bacteria, such as, E. coli).
Regarding claim 21, recites substantially similar limitations as those already addressed in the rejection of claim 9, and, as such, is rejected for similar reasons as given above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang-Thompson-MDH in view of Tang et al. (US 2017/0148085).
Regarding claim 15, Yang-Thompson-MDH teaches the system of claim 14, but does not appear to explicitly teach wherein the system is located at a cloud platform. However, Tang teaches it is old and well known in the art of healthcare data processing:
wherein the system is located at a cloud platform (Tang [0030] computer system 100 may comprise a single computer, a single server, or a cluster or collection of computers or servers, or a cloud of computers or servers)
“Typically, a cluster or collection of servers can be used when the demand on computer system 100 exceeds the reasonable capability of a single server or computer.” See Tang [0030]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Yang-Thompson-MDH, as modified above, to incorporate wherein the system is located at a cloud platform as taught by Tang. Operating on a cloud platform reduces the demand on the computer system to operate on a single server or computer, thereby making for a more efficient system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/AMANDA R. COVINGTON/Examiner, Art Unit 3686               

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686